Case 1:18-cr-20613-JEM Document 197 Entered on FLSD Docket 07/02/2021 Page 1 of 10




                              THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                         18-20613-CR-MARTINEZ


   UNITED STATES OF AMERICA,
                            Plaintiff,
   v.
   SAMUEL BAPTISTE,
                            Defendant.
   ________________________________


               MOTION TO DISMISS COUNTS 1, 2, 3, AND 4 OF THE INDICTMENT
                OR IN THE ALTERNATIVE TO ISSUE A BILL OF PARTICULARS

              Defendant, SAMUEL BAPTISTE, moves this Court to dismiss Counts 1 through 4 of the

   Indictment for failure to state an offense under Federal Rules of Criminal Procedure

   12(b)(3)(B)(iii) and (v) on the grounds that the indictment fails to specify a crime of violence. In

   the alternative, the court should require the government to produce a Bill of Particulars specifying

   the underlying federal crime of violence that the government alleges Mr. Baptiste intended to

   further.

                                         MEMORANDUM OF LAW

                                   Facts and Summary of the Argument

              On July 19, 2018, Mr. Baptiste was indicted on six counts. Counts 1 through 4 allege that

   Mr. Baptiste distributed information relating to explosives, destructive devices and weapons of

   mass destruction in violation of 18 U.S.C. § 842(p)(2)(A). See Indictment, Doc. 1 at 1-3. These

   Counts arise from internet links that Mr. Baptiste allegedly posted on his group Telegram channel

   on November 6, 2016. The Government claims that Mr. Baptiste posted: a link to a blog post titled


                                                      1
Case 1:18-cr-20613-JEM Document 197 Entered on FLSD Docket 07/02/2021 Page 2 of 10




   “Instructions: How to Make a Pipe Bomb” (Count 1); a link to a Wikipedia article titled “Pipe

   Bomb” and a link to a PDF titled “Pipe Bomb” (Count 2); a link to a website titled “Improvised

   Explosive Devices” (Count 3); and a link to a PDF document titled “Black Book”, the Improvised

   Munitions Black Book Vol. 1 (Count 4).

          The indictment alleges that each of these posts were intended to further a violation of 18

   U.S.C. § 2332a(a), which criminalizes the use of a weapon of mass destruction, attempt to use a

   weapon of mass destruction, threat to use a weapon of mass destruction, or conspiracy to use a

   weapon of mass destruction under § 2332a(a). Beyond this general allegation, none of the four

   counts identify how or where Mr. Baptiste allegedly distributed the information, nor do they state

   to whom the information was allegedly sent. And most significantly, none of the counts specify

   which portion of § 2332a(a) Mr. Baptiste is alleged to have intended to further with his posts.

          In light of the Supreme Court’s decision in Sessions v. Dimaya, the government’s failure

   to specify which section of § 2332a(a) Mr. Baptiste is alleged to have intended to further requires

   dismissal of the charge for failure to state an offense, or at a minimum a Bill of Particulars. 138 S.

   Ct. 1204, 1223 (2018). In Sessions v. Dimaya, the Supreme Court found that 18 U.S.C. § 16(b),

   which partially defined a crime of violence with respect to 18 U.S.C. § 842(p)(2)(A), was

   unconstitutionally vague. 138 S. Ct. 1204, 1223 (2018). In light of that decision the Court should

   dismiss Counts 1 through 4 because the generic charge contains the possibility of conspiracy to

   use a weapon of mass destruction which now does not meet the requirements of 18 U.S.C. § 16(a),

   the only remaining valid provision.

                      Good Cause Exists for Hearing This Motion Out of Time

          Pre-trial Motions in this case were due on January 24, 2019. Doc. 24 at 1. Fed. R. Crim. P

   12(c)(3) states that the court may consider a Rule 12(b)(3) motion filed outside of the deadline if



                                                     2
Case 1:18-cr-20613-JEM Document 197 Entered on FLSD Docket 07/02/2021 Page 3 of 10




   the party shows good cause. Mr. Baptiste’s trial date has been continued since that Order and new

   counsel were assigned and retained on September 24, 2020 and June 11, 2021. Further, this motion

   is a result of the Supreme Court’s intervening decision in Sessions v. Dimaya 138 S. Ct. 1204,

   1223 (2018). This motion does not re-litigate past filings by previous counsel but rather identifies

   an independent basis for relief on Counts 1 through 4 and the resulting prejudice to Mr. Baptiste.

   For these reasons, and in the interests of justice, Mr. Baptiste respectfully requests that this Court

   accept this motion.

                                                Argument

          To decide Mr. Baptiste’s motion to dismiss, the Court need only answer one question:

          The Eleventh Circuit holds that conspiracy to commit a crime of violence does not
          itself constitute a federal crime of violence. Mr. Baptiste is charged with violating
          18 U.S.C. § 842(p)(2)(A) for distributing explosives information to further a federal
          crime of violence, specifically, use of a weapon of mass destruction under §
          2332a(a). Section 2332a(a) includes use, threats, attempts, and conspiracy to use a
          weapon of mass destruction. Conspiracy to use a weapon of mass destruction is not
          a federal crime of violence. The Indictment does not specify which §2232a(a) crime
          Mr. Baptiste is charged with furthering. The issue is: Should Counts 1 through 4
          be dismissed for failure to state an offense under 18 U.S.C. 842(p)(2)(A)?

      A. The government fails to allege a federal crime of violence under 18 U.S.C. §
         842(p)(2)(A).
          The government fails to allege a federal crime of violence as required by 18 U.S.C. §

   842(p)(2)(A). Section 842(p)(2)(A) states:

          It shall be unlawful for any person to teach or demonstrate the making or use of an
          explosive, a destructive device, or a weapon of mass destruction, or to distribute by
          any means information pertaining to, in whole or in part, the manufacture or use of
          an explosive, destructive device, or weapon of mass destruction, with the intent that
          the teaching, demonstration, or information be used for, or in furtherance of, an
          activity that constitutes a Federal crime of violence.
   18 U.S.C. § 842(p)(2)(A). The term “Federal crime of violence” in § 842(p)(2)(A) is defined in 18

   U.S.C. § 16. Leocal v. Ashcroft, 543 U.S. 1, 7 n.4 (2004) (explaining that “a number of statutes




                                                     3
Case 1:18-cr-20613-JEM Document 197 Entered on FLSD Docket 07/02/2021 Page 4 of 10




   criminalize conduct that has as an element the commission of a crime of violence under § 16”).

   Section 16 defines a federal crime of violence as:

          (a) an offense that has as an element the use, attempted use, or threatened use of
              physical force against the person or property of another, or

          (b) any other offense that is a felony and that, by its nature, involves a substantial
              risk that physical force against the person or property of another may be used
              in the course of committing the offense.

   18 U.S.C. § 16. In Sessions v. Dimaya, the Supreme Court held that § 16(b) was unconstitutionally

   vague because it had both an ordinary-case requirement and a vague risk threshold which

   “necessarily devolved into guesswork and intuition, invited arbitrary enforcement, and failed to

   provide fair notice.” 138 S. Ct. 1204, 1223 (2018) (citing Johnson v. United States, 576 U.S. 591

   (2015)) (cleaned up). Due to Dimaya and its progeny, prosecutions for federal crimes of violence

   may now only be brought under § 16(a). In re Amawi, 780 F. App’x 301, 302 (6th Cir. 2019)

   (stating that the Supreme Court in Dimaya confirmed that the residual clause’s definition is

   unconstitutional, but that § 16(a) remains untouched).

          Here, Counts 1 through 4 of the indictment must allege that Mr. Baptiste distributed

   information pertaining to the manufacture of explosives with the intent that they be used for, or in

   furtherance of a federal crime of violence, that is, “an offense that has as an element the use,

   attempted use, or threatened use of physical force against the person or property of another.” 18

   U.S.C. § 16(a). In this case, the government alleges that the underlying crime of violence is “Use

   of A Weapon of Mass Destruction” under 18 U.S.C. § 2332a(a).

          To determine whether a charge qualifies as a “crime of violence” under § 16(a), courts

   employ a categorical approach and ask whether the elements of the offense sufficiently match the

   elements of the commonly understood version of the crime. Mathis v. United States, 136 S. Ct.




                                                    4
Case 1:18-cr-20613-JEM Document 197 Entered on FLSD Docket 07/02/2021 Page 5 of 10




   2243, 2248 (2016). Because the residual clause is unconstitutional; in this case Counts 1 through

   4 must therefore have, as an element of the alleged federal crime of violence, a violent act.

          Under the categorical approach, courts consider “the statutory definition of the . . . offense

   rather than the underlying facts of the conviction,” and ask whether the “predicate conviction . . .

   involves violent physical force.” Perez v. United States, 885 F.3d 984, 987 (6th Cir. 2018)

   (citing Taylor v. United States, 495 U.S. 575, 600 (1990). Courts do not analyze the defendant’s

   conduct to determine whether it was violent. Instead, they “engage in a hypothetical exercise to

   determine whether the crime[’s] elements could be committed in a nonviolent fashion.” United

   States v. Eason, 953 F.3d 1184, 1189 (11th Cir. 2020). Courts are therefore concerned with finding

   “the least forceful conduct generally criminalized under the statute.” Id. (citing Moncrieffe v.

   Holder, 569 U.S. 184, 190-91 (2013)).

          Where, however, a statute sets out “one or more elements of the offense in the alternative,”

   the statute defines multiple crimes and is considered divisible. See Descamps v. United States, 570

   U.S. 254, 257 (2013). With a divisible statute, courts employ a modified categorical approach,

   which requires a multi-step inquiry. See id. First, the court must consider the statute as a whole to

   determine whether it includes crimes that do not necessarily involve the use of force. If it does,

   then the court must determine whether the statute is divisible and whether any crime defined by

   the statute may qualify as a predicate offense. If the answer is yes, then courts “look to a limited

   class of documents (i.e. the indictment and jury instructions) to determine what crime, with what

   elements, a defendant was convicted of.” Mathis v. United States, 136 S. Ct. 2243, 2249

   (2016) (citing Shepard v. United States, 544 U.S. 13, 26 (2005)). Finally, the court then determines

   whether that crime necessarily involved the use, attempted use, or threatened use of force.




                                                    5
Case 1:18-cr-20613-JEM Document 197 Entered on FLSD Docket 07/02/2021 Page 6 of 10




          Because the underlying offense in § 842(p)(2)(A) is a federal crime of violence that the

   government charged here as Use of Weapon of Mass Destruction, the court must analyze

   §2332a(a). Section 2332a(a) is a divisible statute, and importantly includes a crime that is not a

   crime of violence: conspiracy. But because the Indictment contains almost no details about the

   alleged criminal conduct and does not specify which of the four crimes is the alleged crime of

   violence, the court cannot undertake the second step of the modified categorical approach, that is

   look at the documents before it to determine with what crimes Mr. Baptiste is charged. Id. at 2257

   (citing Shepard v. United States, 544 U.S. 13, 21).

      B. Section 2332a has four possible courses of conduct, none of which is specified in the
         Indictment.
          Under Sessions v. Dimaya, Counts 1 through 4 should be dismissed because they lack the

   required specificity to state an offense. 138 S. Ct. at 1223. Counts 1 through 4 generically refer to

   § 2332a(a) and do not identify the particular course of conduct charged. Section 2332a can charge

   four possible courses of conduct: (1) use of a weapon of mass destruction; (2) threatened use of a

   weapon of mass destruction; (3) attempt to use a weapon of mass destruction; or (4) a conspiracy

   to use a weapon of mass destruction. 18 U.S.C. § 2332a(a).

          Prior to Dimaya, all of the potential courses of criminal conduct contained in § 2332a

   constituted crimes of violence under § 16(b), the residual clause. Uses, threats to use, or attempts

   to use weapons of mass destruction were covered by § 16(a) as each required the proof of an

   element that satisfied proof of the elements test. Conspiracy to use a weapon of mass destruction

   however, does not require proof of a violent act. But under the § 16(b), one could argue that there

   is a “substantial risk” of violence even in a conspiracy. James v. United States, 550 U.S. 192, 203

   (2007). Post-Dimaya, however, the government must show how the charged offense requires proof

   of an element involving physical force. The first three courses of conduct of § 2332a(a) (use,


                                                    6
Case 1:18-cr-20613-JEM Document 197 Entered on FLSD Docket 07/02/2021 Page 7 of 10




   threatened use, and attempted use) meet the statutory element test requirement of § 16(a) as all

   include a violent act as an element of the offense. However, the fourth course of conduct,

   conspiracy, does not satisfy the elements test because a mere conspiracy to use a weapon of mass

   destruction does not necessarily require the proof of a violent act. See Brown v. United States, 942

   F.3d 1069, 1075 (11th Cir. 2019) (holding that conspiracy to commit Hobbs Act robbery was not

   a crime of violence). Accordingly, the government must specify which of the four courses of

   conduct it alleges to ensure that it states an offense under § 842(p)(2)(A).

      C. Counts 1 through 4 fail to state an offense because they do not identify any federal
         crime of violence that Mr. Baptiste allegedly intended to further.
          The indictment does not specify whether Mr. Baptiste is charged with distributing

   information pertaining to the manufacture of explosives with the intent to further either the use,

   threat to use, attempted use, or conspiracy to use a weapon of mass destruction. Section

   842(p)(2)(A) requires an underlying federal crime of violence. Because the indictment does not

   specify which course of conduct is alleged, this court must assess Counts 1 through 4 using the

   least forceful conduct that can be charged under § 2332a(a), which is a conspiracy to use a weapon

   of mass destruction.

          Since Dimaya, courts have held that conspiracy to commit violent crimes does not satisfy

   the elements test of § 16(a). See Quinteros v. Att’y Gen. of the U.S., 945 F.3d 772, 783 (3d Cir.

   2019) (holding that conspiracy to commit a violent crime in aid of racketeering activity did not

   satisfy the elements test of § 16(a) because an individual could be convicted without the use,

   attempted use, or threatened use of physical force); Bush v. Pitzer, 133 F.3d 455, 457 (7th Cir.

   1997) (stating that an offense such as conspiracy does not have the use of physical force as an

   element); United States v. Cruz, 805 F.2d 1464, 1474 n.11 (11th Cir. 1986) (explaining that

   because violence was not an element of a conspiracy to commit armed robbery, it could not fall


                                                     7
Case 1:18-cr-20613-JEM Document 197 Entered on FLSD Docket 07/02/2021 Page 8 of 10




   under § 16(a), only § 16(b)).1 In Brown v. United States, the Eleventh Circuit noted that in applying

   the categorical approach to the elements of conspiracy to commit Hobbs Act robbery, neither an

   agreement to commit a crime nor a defendant’s knowledge of the conspiratorial goal necessarily

   involved the existence of a threat or attempt to use force. 942 F.3d at 1075. Further, the Eleventh

   Circuit recently noted in In re Lopez that although it has not addressed in a published opinion

   whether “any other conspiracy offense [outside of Hobbs Act robbery] categorically satisfies the

   elements clauses in § 924(c)(3)(A), the ACCA, or 18 U.S.C. § 16(a),” it followed Brown to hold

   that conspiracy to commit murder-for-hire did not itself qualify as a crime of violence under §

   924(c) for using a firearm in furtherance of a crime of violence. No. 20-11957-F, 2020 U.S. App.

   LEXIS 19401, at *8-9 (11th Cir. June 22, 2020) (“But our reasoning in Brown suggests that

   conspiracy offenses do not categorically qualify as crimes of violence under § 924(c)(3)(A), even

   if the substantive offense does.”). Applying the logic in Brown, Quinteros, and Lopez, it is apparent

   that conspiracy to use a weapon of mass destruction cannot serve as the federal crime of violence

   underlying a § 842(p)(2)(A) offense like those in Counts 1 through 4.

          Here, the indictment does not specify what conduct is alleged as the underlying federal

   crime of violence. No use of a weapon of mass destruction is alleged, no threat to use a weapon of

   mass destruction is alleged, no attempt to use a weapon of mass destruction is alleged. In fact, Mr.

   Baptiste is charged with posting website links with pipe-bomb making instructions to a small group



   1
     Only one court has found conspiracy to use a weapon of mass destruction to fall within the
   definition of 842(p)(2)(A) and 16(a), United States v. Velentzas, No. 15-CR-213, 2019 U.S. Dist.
   LEXIS 124092, at *23 (E.D.N.Y. July 16, 2019). But there, the court did not reference the recent
   intervening decision in Dimaya and did not specify which paragraph of § 16 it applied. Further,
   the Velentzas court cited the decision in United States v. Khalil, as its sole authority. 214 F.3d 111,
   120 (2d Cir. 2000). The reasoning in Khalil predates Dimaya by eighteen years and does not
   consider the elements of the offense, discussing only that the underlying offense was not a lesser
   included offense of the violation for the purposes of sentencing. That is not the issue here, and that
   reasoning has no application to Mr. Baptiste’s counts.
                                                     8
Case 1:18-cr-20613-JEM Document 197 Entered on FLSD Docket 07/02/2021 Page 9 of 10




   on Telegram that consisted of people he did not actually know. If anything, the only course of

   conduct that could be alleged is that his distribution was to further a conspiracy by others to use a

   weapon of mass destruction. There is no evidence or allegation that Mr. Baptiste was aware of any

   intended use of any weapon of mass destruction, only that a member of the Telegram group was

   interested in learning about pipe bombs online. Furthering a conspiracy to make a pipe bomb is

   not a furtherance of a federal crime of violence. For these reasons, this Court should dismiss Counts

   1 through 4, or in the alternative should order the government to issue a Bill of Particulars that

   specifies whether the federal of crime of violence alleged as part of each count is a use, attempted

   use, a threat to use, or a conspiracy to use a weapon of mass destruction along with facts that

   support any underlying federal crime of violence.

                                             CONCLUSION

          Because the government has not specified the underlying federal crime of violence and a

   conspiracy to use a weapon of mass destruction would not satisfy the elements test under § 16(a),

   this Court should dismiss Counts 1 through 4 for failure to state an offense. In the alternative, this

   Court should order the government to issue a Bill of Particulars that specifies what the underlying

   federal of crime of violence alleged in each count is, along with facts that support any underlying

   federal crime of violence.

          WHEREFORE, based on the foregoing, Mr. Baptiste respectfully requests that this Court

   dismiss Counts 1 through 4 or, in the alternative, order the government to present a Bill of

   Particulars specifying the underlying federal crime of violence.




                                                     9
Case 1:18-cr-20613-JEM Document 197 Entered on FLSD Docket 07/02/2021 Page 10 of 10




                                  CERTIFICATE OF SERVICE

          I CERTIFY that on July 2, 2021, I electronically filed the foregoing document with service

   to all counsel of record using CM/ECF.

                                                       Respectfully submitted,

                                                       s/ S. Patrick Dray
                                                       S. PATRICK DRAY, ESQ.
                                                       Florida Bar No.: 0180157
                                                       pat@patdray.com

                                                       s/ Alyssa M. Altonaga
                                                       ALYSSA M. ALTONAGA, ESQ.
                                                       Florida Bar No.: 1025089
                                                       alyssa@patdray.com

                                                       S. Patrick Dray, P.A.
                                                       40 N.W. 3rd Street
                                                       Suite 200
                                                       Miami, Florida 33128

                                                       18501 Pines Blvd.
                                                       Suite 344
                                                       Pembroke Pines, Florida 33029

                                                       Telephone: (305) 379-4501
                                                       eFax:      (786) 513-2244

                                                        /s/ Charles Swift
                                                       Charles D. Swift
                                                       Constitutional Law Center
                                                       For Muslims in America
                                                       100 N. Central Exp’y, Ste 1010
                                                       Richardson, TX 75080
                                                       (972) 914-2507
                                                       cswift@clcma.org




                                                  10
